Voting time (continuation)
- (DE) Madam President, the last time that there was such a demonstration of opinion during a visit by a Head of State or Government, the President of this House intervened very strongly. On that occasion it related to a matter that was also of concern to him personally, namely the Treaty of Lisbon. Today, when the President, the sovereign elected President of a country, is speaking and is interrupted and hassled to such an extent by the socialists, the President does nothing. Do you know what this is? This is not democracy, this is despotism. I demand that the appropriate measures be taken.
- Madam President, it is in my opinion seriously demeaning to the dignity of this House, and indeed to that of the Czech Presidency, that the formal visit of President Klaus should be undermined by allowing the occasion to be used to disseminate materials to influence the outcome of the Lisbon Treaty ratification process. If this is permissible - and I would ask for your ruling on this - the logical conclusion will be a recipe for chaos in our corridors, with those on each side of the argument filling this House in increasing numbers and competitively and aggressively pursuing their points of view. Please ensure that the Bureau does not allow it to happen again.
(Mixed reactions)
(DE) Madam President, thank you very much. I suggest that you all listen to what I have to say before you start your shouting.
A fellow Member, who often recalls things differently, has just spoken. I would like to remind you of the following: when Prime Minister Sócrates wanted to speak here in connection with the signing of the European Charter of Fundamental Rights, he was unable to do so by virtue of being shouted down. President Klaus was able to speak here unhindered. That is the difference between us and them. Thank you very much.
(Applause)
We now continue with the vote.